DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation “wherein said wristband is replaceable by an identical wristband when necessary.”  It is unclear from the description when or how often it is “necessary” to replace the watch band. Therefore, the scope cannot be determined and the claim is indefinite.  For the purposes of examination, this limitation will be treated as “wherein said wristband is replaceable by an identical wristband.”  Claims 9-17 are rejected for inheriting this deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrow, US 9,581,972.
Regarding claim 1, Arrow discloses a wristband for replacing a wristband of an existing watch, comprising: 
an elongated main body (10) including: a proximal end (11); and a distal end (12); wherein said main body forms an interior volume (Fig 6);
 a power supply (40); wherein said power supply is located within said interior volume of said main body and is adapted to provide power to said existing watch when connected thereto (col. 22 lines 18-36);
a charging port (33); wherein said charging port is attached to said main body and is adapted to releasably attach to a power cable and allow power to transfer therethrough (Fig 3); and wherein said charging port is electrically attached to said power supply and adapted to allow power to transfer thereto (col. 27 lines 64-67);
a first attachment member (13); wherein said first attachment member is attached to said proximal end of said elongated main body, is electrically connected to said power supply, is adapted to releasably attach to a first portion of said existing watch, and is adapted to transfer electric power from said power supply to said existing watch (col. 27 lines 45-65); and
a second attachment member (17); wherein said second attachment member is attached to said distal end of said elongated main body, is electrically connected to said 
Regarding claims 2 and 9, Arrow discloses the power supply is formed as at least one rechargeable battery (40, also see col. 29 line 5).
Regarding claims 3 and 10, Arrow discloses there are four rechargeable batteries electrically interconnected to one another (see Figure 6 and col 29 lines 5-35, the rechargeable batteries 40 include at least one further secondary battery).
Regarding claims 4 and 11, Arrow discloses the elongated main body is formed having a C-shape (Fig 1).
Regarding claims 5 and 12, Arrow discloses a USB power cable adapted to releasably connect with said charging port and transfer electric power thereto; and wherein said charging port is formed as a USB charging port adapted to releasably receive said USB power cable and allow electric power to transfer from said USB power cable and flow into said power supply (Fig 19E and col. 2 lines 61 to col. 3 line 15).
Regarding claims 6 and 13, Arrow discloses an indicator light (46) attached to said main body, is electrically connected to said power supply, and is adapted to alert a user that power is being transferred to said existing watch.
Regarding claims 7 and 14, Arrow discloses said first attachment member and said second attachment member are formed as releasable lock tabs (Fig 13A-Fig15B, 80,81).
Regarding claim 8, Arrow discloses an improved smart watch comprising: a watch member including: 
a housing including (30): a first portion (31); wherein said first portion is adapted to releasably connect with a proximal end of a wristband and allow electric power to pass therethrough (Fig 4A) ; a second portion (32); wherein said second portion is spaced from said first portion and is adapted to releasably connect with a distal end of a wristband and allow electric power to pass therethrough (Fig 4A); and
an interior volume (4A);
a time keeping mechanism (microcontroller); wherein said time keeping mechanism is attached to said housing;
at least one battery member (“internal battery” col. 3 Lines 34-37); wherein said at least one battery member is located within said interior volume of said housing, is electrically connected to said first and second portions, and is electrically connected to said time keeping mechanism; and
a removable wristband comprising: an elongated main body (10) including: a proximal end (11); a distal end (12); a first attachment member (13); wherein said first attachment member is located at said proximal end and adapted to releasably attach to said first portion of said watch member (col 27 lines 45-65); a second attachment member (17); wherein said second attachment member is located at said distal end and adapted to releasably attach to said second portion of said watch member (col 27 lines 45-65) ; wherein said main body forms an interior volume (Fig 6); 
a power supply (40); wherein said power supply is located within said interior volume of said main body and is adapted to provide power to said battery member of said watch member when connected thereto (Fig 10-B);
a charging port (33); wherein said charging port is attached to said main body and is adapted to releasably attach to a power cable and allow power to transfer therethrough (Fig 3); and wherein said charging port is electrically attached to said power supply and adapted to allow power to transfer thereto (col 27 lines 64-67);
wherein said wristband is replaceable by an identical wristband when necessary (abstract).
Regarding claim 15, Arrow discloses said timekeeping mechanism includes a computer processor (microcontroller) and a display screen (col. 26 lines 37-50).
Regarding claim 16, Arrow discloses said watch member is a smart watch member (abstract).
Regarding claim 17, Arrow discloses said display screen includes touch-screen technology (col. 26 line 57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844    

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833